DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 22 NOVEMBER 2019 has been considered.  Claims 1-22 are pending and considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 DECEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 24 JULY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 19 APRIL 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 8, character 801.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "801" and "810" have both been used to designate nitrogen gas dispenser.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It should be noted that in Figure 8, character 801 labeled as nitrogen gas dispenser in the middle of the figure is not pointing to anything in particular, like all other reference characters are.  
Specification
The disclosure is objected to because of the following informalities: In [0001] the CROSS-REFERENCE TO RELATED PATENT APPLICATIONS should be updated.  U.S. Patent Application No. 15/719,799, filed September 29, 2017 is now US Patent 10,564,142.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,564,142. The claims at issue are identical to each other and indistinguishable. 
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 2 of the instant claim, there is a comma (,) after hydrogen sulfide which should not be there.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In the second to last line of Claim 6, there is the instance of ‘the the’.  It is believed that one of those instances should be deleted.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 2 of the instant claim, the instance of ‘the first intermediate residual example’ should be ‘the first intermediate residual sample ’. Appropriate correction is required.
This claim is also rejected under 112 for lack of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first intermediate residual example" in line 2 of the instant claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-14 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BACKLUND et al, submitted on the Information Disclosure Statement on 10 DECEMBER 2019, Other Documents  Desig. ID 28.
Applicant’s invention is drawn towards a method, a method for quantifying an amount of sulfur in a sample. 
Regarding Claim 1, the reference BACKLUND et al discloses a method for quantifying an amount of sulfur in a sample, abstract, analytical scheme for boreal acid sulphate in soils and sediments, comprising inorganic sulfur components and organic sulfur components, abstract, the method comprising: extracting inorganic sulfur components from the sample to yield extracted inorganic sulfur components and a residual sample, page 73-74, Sequential extraction procedure, Figure 2; reducing the sulfur in the extracted inorganic sulfur components to yield a first quantity of hydrogen sulfide, page 72-73, Sulphur speciation method-general approach, Figure 2; extracting organic sulfur components from the residual sample to yield extracted organic sulfur components, page 73-74, Sequential extraction procedure, Figure 2; reducing the sulfur in the extracted organic sulfur components to yield a second quantity of hydrogen sulfide, page 72-73, Sulphur speciation method-general approach, Figure 2; and quantifying the amount of sulfur in the first quantity of hydrogen sulfide and the second quantity of hydrogen sulfide, page 73, Sulphur speciation method-general approach, Figure 1a, weight % of Sulphur were calculated. 
Additional Disclosures Included are: Claim 2: wherein the method of claim 1, wherein extracting the inorganic sulfur components from the sample comprises sequentially extracting acid volatile sulfur components, pyritic sulfur components, sulfated sulfur components, and elemental sulfur components from the sample, abstract, page 71, Artificial samples, page 73-74, Sequential extraction procedure, Figure 2; Claim 3: wherein the method of claim 1, wherein: extracting the inorganic sulfur components from the sample to yield the extracted inorganic sulfur components and the residual sample comprises extracting acid volatile sulfur components from the sample to yield extracted acid volatile sulfur components and a first intermediate residual sample, and reducing the sulfur in the extracted inorganic sulfur components to yield the first quantity of hydrogen sulfide comprises reducing the sulfur in the extracted volatile sulfur Claim 4: wherein the method of claim 3, wherein the acid volatile sulfur components comprise at least one of hydrogen sulfide, (H2S), bisulfide (HS-), disulfide (S2-), and iron sulfide (FeS), page 78, Table 2.; Claim 5: wherein the method of claim 3, wherein extracting the acid volatile sulfur components from the sample comprises contacting the sample with hydrochloric acid, page 71, Sulphur speciation method-general approach.; Claim 6: wherein the method of claim 3, wherein: extracting the inorganic sulfur components from the sample to yield the extracted inorganic sulfur components and the residual sample further comprises extracting pyritic sulfur components from the first intermediate residual sample to yield extracted pyritic sulfur components and a second intermediate residual sample, and reducing the sulfur in the extracted inorganic sulfur components to yield the first quantity of hydrogen sulfide further comprises reducing the Claim 7: wherein the method of claim 6, wherein the pyritic sulfur components comprise iron disulfide (FeS2), page 71, page 78, Table 2.; Claim 8: wherein the method of claim 6, wherein extracting the pyritic sulfur components from the first intermediate residual example comprises contacting the first intermediate residual sample with chromium reduction acid distillation mixed solvents, page 73-74, Sequential extraction procedure, Figure 2.; Claim 9: wherein the method of claim 6, wherein: extracting the inorganic sulfur components from the sample to yield the extracted inorganic sulfur components and the residual sample further comprises extracting elemental sulfur components from the second intermediate residual sample to yield extracted elemental sulfur components and a third intermediate residual sample, and reducing the sulfur in the extracted inorganic sulfur components to yield the first quantity of Claim 10: wherein the method of claim 9, wherein the elemental sulfur components comprise octasulfur (S8), zero-valent sulfur, or both, page 71, Material and methods, page 73, Sequential extraction procedure.; Claim 12: wherein the method of claim 9, wherein: extracting the inorganic sulfur components from the sample to yield the extracted inorganic sulfur components and the residual sample further comprises extracting sulfated sulfur components from the third intermediate residual sample to yield extracted sulfated sulfur components and a fourth intermediate residual sample, and reducing the sulfur in the extracted inorganic sulfur components to yield a first quantity of hydrogen sulfide further comprises reducing the sulfur in the extracted sulfated sulfur components to yield a fourth intermediate quantity of hydrogen sulfide, page 73-74, Sequential extraction procedure, Figure 2, in particular page 74, right column.; Claim 13: wherein the method of claim 12, wherein the sulfated sulfur components comprise S042-, page 73-74 Sequential extraction procedure, page 75, Recovery of Sulphur from pure phases and artificial mixtures, .; Claim 14: wherein the method of claim 12, wherein: extracting the sulfated sulfur components comprises forming a sulfate precipitate, and reducing the sulfur in the extracted sulfated sulfur components to yield the fourth intermediate quantity of hydrogen sulfide comprises reducing the sulfate in the sulfate precipitate to yield elemental sulfur, and reducing the elemental sulfur from the sulfate precipitate, page 73-74, Sequential extraction procedure, Figure 2, in particular page 74, right column.; Claim 20: wherein the method of claim 1, wherein quantifying the amount of sulfur in the first quantity of hydrogen sulfide comprises contacting the first quantity of hydrogen sulfide with a zinc acetate buffer solution to yield zinc sulfide, and quantifying the amount of sulfide in the zinc sulfide, page 78.; Claim 21: wherein the method of claim 20, wherein quantifying the amount of sulfide in the zinc sulfide comprises a colorimetric determination, page 72, Sulphur speciation method-general approach, Figure 1b, page 73-74, Sequential extraction procedure.; Claim 22: wherein the method of claim 1, wherein the sample comprises a solid, a liquid, or a mixture thereof, page 72, Material and methods. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over BACKLUND et al, submitted on the Information Disclosure Statement on 10 DECEMBER 2019, Other Documents Desig. ID 28, and further in view of ROSENBERG et al, submitted on the Information Disclosure Statement on 10 DECEMBER 2019, Other Documents Desig. ID 33. 
Regarding Claim 11, the reference BACKLUND et al discloses the claimed invention but is silent in regards to wherein extracting the elemental sulfur components from the second intermediate residual sample comprises contacting the second intermediate residual sample with a mixture of chloroform and methanol.
Rather, BACKLUND et al discloses the step of wherein extracting the elemental sulfur components from the second intermediate residual sample comprises contacting the second intermediate residual sample with a mixture of chloroform, page 73, Sequential extraction procedure.  
The ROSENBERG et al reference discloses extraction of sulfur-rich rocks that undergo sequential separation of sulfur using dichloroform and methanol, Section 2.4. 
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention of BACKLUND et al to perform extraction of the elemental sulfur components from the second intermediate residual sample comprises contacting the second intermediate residual sample with a mixture of chloroform and methanol to quantify and measure the d34S values, including bitumen sulfur, water soluble sulfate, acid volatile sulfide, acid soluble sulfate, pyrite and kerogen sulfur.  
Regarding Claim 15, reference BACKLUND et al discloses the claimed invention but is silent in regards to wherein extracting the organic sulfur components from the residual sample 
The ROSENBERG et al reference discloses sequential extraction of bitumen sulfur components and kerogen sulfur components are from the residual sample, Section 2.4, 2.5. 
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention of BACKLUND et al so that the sequential extraction of bitumen sulfur components and kerogen sulfur components are from the residual sample to determine and explain the structural changes and isotopic fractionation of organic sulfur compounds, ROSENBERG et al, abstract.  
Regarding Claim 16, reference BACKLUND et al discloses the claimed invention but is silent in regards to wherein extracting the organic sulfur components from the residual sample to yield the extracted organic sulfur components comprises extracting bitumen sulfur components from the residual sample to yield extracted bitumen sulfur components and a fifth intermediate residual sample.
The ROSENBERG et al reference discloses reference discloses extraction of sulfur-rich rocks that undergo sequential separation of  extracting the organic sulfur components from the residual sample to yield the extracted organic sulfur components comprises extracting bitumen sulfur components from the residual sample to yield extracted bitumen sulfur components and a fifth intermediate residual sample, Section 2.4, and reducing the sulfur in the extracted organic sulfur components to yield the second quantity of hydrogen sulfide comprises reducing the sulfur in the extracted bitumen sulfur components to yield a fifth intermediate quantity of hydrogen sulfide, Section 2.5.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the claimed invention of BACKLUND et al so that the sequential extraction of bitumen sulfur components and kerogen sulfur components are from the residual sample to determine and explain the structural changes and isotopic fractionation of organic sulfur compounds, ROSENBERG et al, abstract.  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over BACKLUND et al, submitted on the Information Disclosure Statement on 10 DECEMBER 2019, Other Documents Desig. ID 28, and further in view of ROSENBERG et al, submitted on the Information Disclosure Statement on 10 DECEMBER 2019, Other Documents Desig. ID 33, and further in view of DAMASTÉ et al, submitted on the Information Disclosure Statement on 10 DECEMBER 2019, Other Documents Desig. ID 31.
Regarding Claim 17, the combination above suggests the claimed invention including wherein extracting the bitumen sulfur components from the residual sample comprises extracting the bitumen sulfur components from the residual sample with an azeotropic mixture of dichloromethane and methanol to yield extracted bitumen sulfur components, Section 2.4, 2.5, but is silent in regards to reducing the sulfur in the extracted bitumen sulfur components comprises reducing the sulfur in the extracted bitumen sulfur components via a Raney nickel desulfurization process. 
The DAMASTÉ et al reference discloses extracting sulfur from sulfur-rich sedimentary rock samples wherein extracted bitumen sulfur components comprises reducing the sulfur in the extracted bitumen sulfur components via a Raney nickel desulfurization process, page 489-491, Figure 1.
It would be obvious to one having ordinary skill in the art at the time the invention was made to modify the method to reduce the sulfur in the extracted bitumen sulfur components via a Raney nickel desulfurization process as taught by DAMASTÉ et al because it is known to have high stability and high catalytic activity at room temperature when removing sulfur.  
Additional Disclosures Included are: Claim 18: wherein the method of claim 16, wherein: extracting the organic sulfur components from the residual sample to yield the extracted organic sulfur components comprises extracting kerogen sulfur components from the fifth intermediate residual sample to yield extracted kerogen sulfur components, DAMASTÉ et al, page 489-491, Figure 1; and reducing the sulfur in the extracted organic sulfur components to yield the second quantity of hydrogen sulfide further comprises reducing the sulfur in the extracted kerogen sulfur components to yield a sixth intermediate quantity of hydrogen sulfide, DAMASTÉ et al, page 489-491.; Claim 19: wherein the method of claim 18, wherein reducing the sulfur in the extracted kerogen sulfur components comprises using a modified Raney nickel and bayerite as a reducing agent, DAMASTÉ page 489-491.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 9,029,160 B2 discloses a method of determining the content of hydrogen sulfide in crude and residual oils, however, this method does not teach the extracting steps as required by the claimed invention. 
US Publication NO. 2008/0165361 A1 to KAUFFMAN, US Patent 4,699,886 to LELONG, US Patent 3,660,035 to MARSH all disclose known method of determining hydrogen sulfide in petroleum products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797